DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2021.

Examiners Note
Claims 2, 3 and 9 all allow lower limits of the elements included in them to be present at 0%, therefore all claim limitations presented in these claims are optional (within their maximum limits).

Claim Objections
Claims 2, 3, and 9 are objected to because of the following informalities:
Claim 2: “claim 1 wherein” should read “claim 1, wherein”
Claim 3: “claim 1 wherein” should read “claim 1, wherein”
Claim 9: “claim 2 wherein” should read “claim 1, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 is indefinite to the measurement of “total area (µm2) of sulfide-based inclusions…in observation regions”.  The specification provides specific methods for these measurements, including a specific region for the area ([0079]-[0083]; [0087]), but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed. Further, the specification clarifies that the area of oxide-based inclusions present in the sulfide regions is excluded from A1, which is not clear in the claim ([0093]).

Further regarding claim 1, in claim 1 it is unclear what is meant by the phrase “equivalent circle diameter”. The specification describes a meaning of this phrase.  See specification ([0086]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For purposes of examination, any diameter method will be considered to meet this limitation.

Regarding claims 2-4 and 9-12, claims 2-4 and 9-12 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2015-129335A machine translation), hereinafter Yamamoto (originally of record in the Restriction-Election Requirement dated March 29, 2021) and Yamamoto et al (JP 2015-129335 A original), hereinafter Yamamoto original (originally of record in the IDS dated June 05, 2020).

Regarding claims 1-3 and 9, Yamamoto teaches a steel with chemical composition by mass as shown in the below table (Pg. 2 [16] (F)(1)-(4)) and example 1 from Yamamoto original in Table 1 in mass % is shown in the table as well and Fn1 calculates to 4.2 x [1.14]/(7.0x [0.22]+ 16.0 x [0.82])= 0.33, which meets the requirement of 0.2-0.65 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
Regarding Fn2=A1/A2, the measurements for A1 and A2 are indefinite as to where they are to be measured, therefore this calculation is indefinite. As Yamamoto teaches a substantially identical composition as that which the applicant claims, one would reasonably expect the article of Yamamoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.
Table
Element
Cls. 1-3 and 9
Yamamoto (Pg. 2 [16] (F)(1)-(4)) (mass%)+
Yamamoto original Table 1, Ex. 1 (mass %)*
C
0.10-0.30
0.1-4.0
0.23
Si
0.01-0.25
0.02-1.3
0.22
Mn
0.20-1.50
0.2-2.0
0.82

0.001-.015
≤ 0.05
0.014
S
0.001-0.010
≤ 0.0.010
0.0009
Cr
0.5-2.00
0.50-2.00
1.14
Mo
0.10-0.50
≤ 1.5
--
Al
0.005-0.100
0.01-0.10
0.032
Ca
0.0002-0.0010
0.0003-0.0030
0.0011
N
0.005-0.025
0.002-0.030
0.0153
O
≤ 0.0015
≤ 0.0030
0.0012
Cu
≤ 0.20
≤ 1.0
--
Ni
≤ 0.20
≤ 3.5
--
B
≤ 0.005
≤ 0.0030
--
Nb
≤ 0.05
≤ 0.03
--
Ti
≤ 0.10
≤ 0.01
--
Fe & impurities
balance
Balance
Balance

+in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
*a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP 2013/067833A machine translation), hereinafter Matsui (original of record in the IDS dated June 05, 2020).

Regarding claims 1-3 and 9, Matsui teaches a steel with the composition shown in the table below (Pg. 3 [3]) where SA/SB > 0.5 and SA contains 1 mol% or more of Ca in the observation area having a total area of 4 mm2 or more and the total area of sulfide inclusions having a  circle equivalent diameter of 1.0 microns or more and SB is the total area of sulfide inclusions having a circle equivalent diameter of 1 micron or more in the observation region (Pg. 3 [4]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); this meets Fn2), and using the average value of overlap between the composition of Matsui’s steel and that claimed by applicant (far right column in the table below), the value of Fn1 is 0.36, which meets the limitations of claim 1.

Table
Element
Cls. 1-3 and 9 (mass%)
Matsui Pg. 3 [3]-[5]) (mass%)
Average value of overlap for Fn1 calculation
C
0.10-0.30
0.10-0.60

Si
0.01-0.25
0.05-0.5
0.15
Mn
0.20-1.50
0.35-1.30
0.83
P
0.001-.015
≤ 0.03

S
0.001-0.010
0.005-0.030

Cr
0.5-2.00
0.01-2.0
1.25
Mo
0.10-0.50
≤ 1.0

Al
0.005-0.100
0.010 < Al ≤ 0.070

Ca
0.0002-0.0010
0.0003-0.0035

N
0.005-0.025
≤ 0.0080


≤ 0.0015
≤ 0.0040

Cu
≤ 0.20
--

Ni
≤ 0.20
--

B
≤ 0.005
≤ 0.02

Nb
≤ 0.05
≤ 0.08

Ti
≤ 0.10
0.001-0.028

Fe & impurities
balance
Balance


+in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding claims 4 and 10-12, Matsui teaches each limitation of claims 1-3 and 9, as discussed above, and Matsui further teaches where the steel is a round bar (Pg. 4 [6]; a round bar is a rod).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784